--------------------------------------------------------------------------------

Exhibit 10.1
AMENDED AND RESTATED
EXECUTIVE EMPLOYMENT CONTRACT


THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT CONTRACT (the “Amended
Agreement”), made and entered into as of the 15th day of August, 2011, amends
and restates the Executive Employment Contract dated as of December 1, 2005, as
most recently amended and restated as of July 22, 2010 (the “Prior Agreement”),
by and between Sensient Technologies Corporation, a Wisconsin corporation
(hereinafter referred to as the “Company”), and Kenneth P. Manning (hereinafter
referred to as “Executive”);


W I T N E S S E T H :


WHEREAS, the Executive is presently employed by the Company as its Chief
Executive Officer and Chairman of the Board of Directors of the Company (the
“Board”);


WHEREAS, the Board recognizes that the Executive’s contribution to the growth
and success of the Company has been substantial;


WHEREAS, the Board desires to make certain changes to the Prior Agreement
relating to the term of this Agreement and Executive’s position and duties
hereunder;


WHEREAS, the Executive and the Company intend that this Amended Agreement shall
supersede and replace the Prior Agreement;


WHEREAS, the Executive and the Company intend that in the event of a Change of
Control (as defined in the Amended and Restated Change of Control Severance and
Employment Agreement, made and entered into as of October 23, 2008, by and
between the Executive and the Company (the “Change of Control Agreement”)), this
Amended Agreement shall be superseded and replaced by the Change of Control
Agreement; and


WHEREAS, the Executive is willing to commit himself to continue to serve the
Company, on the terms and conditions herein provided;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:


1. Employment. The Company hereby agrees to continue to employ the Executive,
and the Executive hereby agrees to continue to serve the Company, on the terms
and conditions set forth herein.


2. Term. The employment of the Executive by the Company as provided in Section 1
of this Agreement will commence on the date hereof and end on December 31, 2013,
unless further extended by mutual agreement or sooner terminated as hereinafter
provided (the “Employment Period”).  The Company and the Executive also intend
that the Executive will continue to serve as Sensient's non-employee Chairman of
the Board following the Employment Period through December 31, 2015.


3. Position and Duties.
 
(a) Unless otherwise mutually agreed, during the Employment Period the Executive
shall serve as President and Chief Executive Officer of the Company and the
Chairman of the Board and shall have such responsibilities and authority as may
from time to time be assigned to the Executive by the Company’s Board of
Directors consistent with his position as President and Chief Executive Officer
of the Company and Chairman of the Board.


(b) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Executive is entitled, the Executive shall devote
substantially all his working time and efforts during normal business hours to
the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to the Executive under this Agreement,
use the Executive’s reasonable best efforts to carry out such responsibilities
faithfully and efficiently. It shall not be considered a violation of the
foregoing for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures, fulfill speaking engagements or
teach at educational institutions and (C) manage personal investments, so long
as such activities do not significantly interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Amended Agreement or otherwise violate the provisions of Section 14.

 
 

--------------------------------------------------------------------------------

 

4. Place of Performance. In connection with the Executive’s employment by the
Company, the Executive shall be based in Milwaukee, Wisconsin (at the principal
executive offices of the Company) except for required travel on the Company’s
business to an extent substantially consistent with his present business travel
obligations.


5. Compensation and Related Matters.
 
(a) Base Salary. Except as provided below, during the Employment Period, the
Company shall pay to the Executive a salary at a rate of $995,600 per annum
pursuant to the Company’s normal payroll practices (the “Base Salary”). The Base
Salary shall be reviewed on or before January 1 of each year following the date
of this Amended Agreement, while this Amended Agreement remains in force, to
ascertain whether in the judgment of the Board or such Committee to whom the
Board may have delegated authority, such Base Salary should be adjusted. Any
adjustment shall occur only by mutual agreement of the Company (acting with the
approval of the Compensation Committee) and the Executive. If so adjusted, the
term Base Salary as utilized in this Amended Agreement shall refer to the Base
Salary as so adjusted. Compensation of the Executive by salary payments shall
not be deemed exclusive and shall not prevent the Executive from participating
in any other compensation or benefit plan of the Company. The Base Salary
payments (including any adjusted salary payments) hereunder shall not in any way
limit or reduce any other obligation of the Company hereunder, and no other
compensation, benefit or payment hereunder shall in any way limit or reduce the
obligation of the Company to pay the Executive’s Base Salary hereunder.


(b) Annual Bonus. In addition to the annual Base Salary, the Executive shall be
eligible to be awarded, for each fiscal year or portion of a fiscal year ending
during the Employment Period, an annual bonus (the “Annual Bonus”) pursuant to
the terms of the Company’s Incentive Compensation Plan for Elected Corporate
Officers, or any successor or replacement plan.


(c) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in performing services hereunder, including all expenses of travel and
living expenses while away from home on business or at the request of and in the
service of the Company, provided that such expenses are incurred and accounted
for in accordance with the policies and procedures established by the Company.


(d) Other Benefits. During the Employment Period: (i) the Executive shall be
entitled to participate in incentive, savings and retirement plans, practices,
policies and programs of the Company to an extent no less favorable than the
participation provided generally to other senior executives of the Company; and
(ii) the Executive and/or the Executive’s family, as the case may be, shall be
eligible for participation in, and shall receive benefits under, welfare benefit
plans, practices, policies and programs provided by the Company (including,
without limitation, medical, prescription, dental, disability, employee life
insurance, group life insurance, accidental death and travel accident insurance
plans and programs) to an extent no less favorable than the participation and
benefits provided to other senior executives of the Company (and/or their
families).


(e) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation that is no less favorable than the paid vacation provided
generally to other senior executives of the Company and to all paid holidays
given by the Company to its other senior executives.


(f) Office and Support Staff. During the entire term of this Amended Agreement,
the Company shall furnish the Executive with office space, secretarial
assistance and such other facilities and services as shall be suitable to the
Executive’s position and adequate for the performance of his duties as set forth
in Section 3.


(g) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits and perquisites, which shall be no less favorable
than the fringe benefits and perquisites provided generally to other senior
executives of the Company.

 
- 2 -

--------------------------------------------------------------------------------

 

6. Offices. During the Employment Period, the Executive agrees to serve without
additional compensation, if elected or appointed thereto, as a director of the
Company and any of its subsidiaries and in one or more executive offices of any
of the Company’s subsidiaries, provided that the Executive is indemnified for
serving in any such capacities on a basis no less favorable than is currently
provided by the Company’s By-laws.
 
7. Death. If the Executive shall die during the Employment Period but prior to
the delivery of a Notice of Termination (as hereinafter defined) by the Company
or by the Executive for Good Reason (as hereinafter defined), the Company shall
pay the Executive’s estate or legal representative, within thirty days following
the Executive’s Date of Termination (as hereinafter defined), a lump sum payment
equal to the sum of: (1) the accrued but unpaid portion of the Executive’s
annual Base Salary through the Date of Termination (i.e., the portion of the
Base Salary for the period before Executive’s death that remains unpaid), (2)
the value of the Executive’s accrued, but unused, vacation days (based on the
Executive’s annual Base Salary) and (3) the product of (x) the average annual
bonus earned by the Executive for the three years immediately prior to the year
in which the Date of Termination occurs and (y) a fraction, the numerator of
which is the number of full and partial months in the fiscal year in which the
Date of Termination occurs through the Date of Termination, and the denominator
of which is twelve, in each case to the extent not theretofore paid (the “Bonus
Amount”), and the Company shall have no further obligations to pay other
benefits under this Amended Agreement. The amounts described in clauses (1), (2)
and (3) shall be hereinafter referred to as the “Accrued Obligations.”


8. Disability.
 
(a) If during the Employment Period, the Executive is determined by the Company
to have a Disability, the Company shall pay the Executive (1) within thirty days
following the Executive’s Disability determination, a lump sum payment of the
Accrued Obligations and (2) commencing on the Executive’s Disability
determination until December 31, 2013, or the termination of his Disability,
whichever is first to occur, such amounts which an individual in his earnings
category would be normally entitled to receive as full Long Term Disability
(“LTD”) coverage under the Company LTD plan then in effect, but not less than
60% of his Base Salary as determined under Section 5(a) at the time of the
Executive’s Disability determination. During the term of his Disability, the
Executive also shall receive the employee benefits (or service credits therefor,
as the case may be) he would have been entitled to receive, as provided in
Section 5(d) (other than under incentive plans). The obligation to provide the
foregoing disability benefits shall survive the termination of this Amended
Agreement provided the Disability was incurred before termination, and the
Company shall have no further obligations to pay compensation or benefits under
this Amended Agreement.


(b) For purposes of this Amended Agreement, “Disability” means that (i) the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than 3
months under an accident and health plan covering the Executive.   The Company’s
determination that the Executive has a Disability shall be communicated to the
Executive by written notice, and shall be effective on the 30th day after
receipt of such notice by the Executive (the “Disability Effective Date”),
unless the Executive returns to full-time performance of the Executive’s duties
before the Disability Effective Date.  The determination of Disability shall be
made by a physician selected by the Company or its insurers and acceptable to
the Executive or the Executive’s legal representative.


9. Termination by the Company.
 
(a) Termination for Cause. The Executive’s employment may be terminated by the
Board at any time for Cause which shall be defined to mean (I) conviction of the
Executive of any act of fraud, theft or embezzlement or (II) the commission of
any of the following acts by the Executive which is substantially injurious to
the Company: dishonesty, gross misconduct, willful disclosure of trade secrets,
gross dereliction of duty or other grave misconduct on the part of the
Executive.


The Executive shall not be deemed to have been terminated for Cause without (i)
reasonable notice to the Executive setting forth the reasons for the Company’s
intention to terminate for Cause, (ii) an opportunity for the Executive,
together with his counsel, to be heard before the Board and (iii) delivery to
the Executive of a Notice of Termination from the Board finding that in the good
faith opinion of the Board the Executive was guilty of conduct set forth above
in this Section 9(a), and specifying the particulars thereof in detail. In the
event the Executive’s employment is terminated for Cause, the Executive shall be
entitled to his accrued and unpaid Base Salary through the Date of Termination
and shall forfeit his right to any and all compensation and benefits he would
otherwise have been entitled to receive under this Amended Agreement.

 
- 3 -

--------------------------------------------------------------------------------

 

(b) Termination without Cause. The Company has the right to terminate the
employment of the Executive without Cause, upon at least thirty days’ prior
written notice, if such termination is approved by a majority vote of the Board
taken at a meeting duly called to consider such matter. In the event of
termination of the Executive’s employment pursuant to this Section 9(b), the
Company shall provide the Executive with the following “Termination Benefits,”
and the Company shall have no further obligations to pay compensation or
benefits under this Amended Agreement:


(i) a lump sum cash payment, within thirty days following the Date of
Termination, equal to the sum of: (A) the Accrued Obligations, and (B) the
product of (1) three and (2) the sum of the Base Salary, plus the higher of
Executive’s most recent annual bonus or Executive’s target bonus for the year in
which the Date of Termination occurs (if no target bonus has been set for such
year, the Executive’s target bonus for the prior year shall be used);


(ii) the Executive shall be credited with three additional years of service for
purposes of calculating his retirement benefit under any supplemental or excess
retirement plan of the Company in which he was a participant as of the Date of
Termination;


(iii) from the Date of Termination until 36 months following the end of the
month in which the Date of Termination occurs, the Company shall continue
benefits to the Executive (and/or the Executive’s family) at least equal to
those which would have been provided to them in accordance with the plans,
programs, practices and policies described in Section 5(d)(ii) if the
Executive’s employment had not been terminated or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
senior executives of the Company (and their families) (in addition, if the
Executive is eligible for “COBRA” continuation health coverage under Section
4980B of the Internal Revenue Code of 1986, as amended (or any successor
provision), such coverage shall commence upon the end of the coverage for the
severance period); provided, however, that if any of the welfare benefits
provided during the period the Executive is considered a “specified employee” or
“key employee” under Section 24 of this Agreement are not subject to an
exemption under Section 409A of the Code, such benefits will be provided at the
Executive’s cost subject to reimbursement during any such period; and provided
further, however, if the Executive becomes reemployed with another employer and
is eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical and other welfare benefits described herein
shall be secondary to those provided under such other plan during such
applicable period of eligibility; and


(iv) the Executive shall be credited with three additional years of service and
age for purposes of eligibility for retiree health benefits under any retiree
health plan maintained by the Company.


10. Termination by the Executive.
 
(a) Without Good Reason. The Executive has the right to terminate his employment
at any time without Good Reason upon no less than thirty days’ prior written
notice delivered to the Company. If the Executive terminates his employment
during the Employment Period for any reason other than Disability or Good
Reason, the Company shall pay a lump sum payment to the Executive of the Accrued
Obligations (other than the Bonus Amount), and the Company shall have no further
obligations to pay compensation or benefits under this Amended Agreement.


(b) For Good Reason. The Executive has the right to terminate his employment for
Good Reason upon thirty days’ prior written notice delivered to the Company
within 120 days of the occurrence of one of the events set forth below. For
purposes of this Amended Agreement, “Good Reason” shall mean, without the
Executive’s written consent:
 
(i) any reduction in the Executive’s Base Salary;


(ii) the assignment to the Executive of any duties inconsistent with, or the
reduction of powers or functions associated with, his positions, duties,
responsibilities and status with the Company set forth in Section 3;

 
- 4 -

--------------------------------------------------------------------------------

 

(iii) the Company’s mandatory transfer of the Executive to another geographic
location other than a location within 35 miles of Milwaukee, Wisconsin or to a
location other than the Company’s principal executive offices, except for
required travel on the Company’s business to an extent substantially consistent
with the Executive’s business travel obligations as of the date hereof; or


(iv) any other material breach of this Amended Agreement by the Company.


An isolated, insubstantial and inadvertent action not taken in bad faith, and
which is remedied by the Company within ten days after notice from the
Executive, shall not be treated as Good Reason under this Amended Agreement. In
the event of a termination of employment by the Executive for Good Reason during
the Employment Period, the Executive shall be provided with the Termination
Benefits set forth in Section 9(b) hereof.


In the event that the Executive shall in good faith give a Notice of Termination
(as hereinafter defined) for Good Reason and it shall thereafter be determined
that Good Reason did not exist, the employment of the Executive hereunder shall,
at the Executive’s option, continue after such determination; provided, that the
Executive continued his employment during the dispute concerning his alleged
Good Reason pursuant to his option to do so as provided in Section 11 and
provided further, that in no event shall such employment extend beyond the
Employment Period. If the Executive does not choose to continue his employment
hereunder after such determination, the employment of the Executive shall be
deemed to have terminated at the date of giving such purported Notice of
Termination by mutual consent of the Company and the Executive; provided,
however, that if the Executive exercises his option to continue his employment
during the period of dispute concerning his alleged Good Reason as provided in
Section 11, the Executive shall be entitled to compensation and benefits during
such continued employment in accordance with Section 5 of this Amended
Agreement.


11. Notice of Termination; Date of Termination.
 
(a) Notice of Termination. Any termination of the Executive’s employment by the
Company under Section 9 or by the Executive under Section 10 shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Amended Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Amended
Agreement relied upon and the date of the Executive’s termination and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated. In the event that one party notifies the other that a dispute exists
concerning the termination of the Executive’s employment, the Executive’s
employment under this Amended Agreement shall, at the Executive’s option, not be
terminated until such dispute is finally resolved either by mutual written
agreement of the parties or in accordance with Section 15, as the case may be;
provided, however, that in no event shall such employment extend beyond the
Employment Period.


(b) Date of Termination. The Executive’s “Date of Termination” shall mean: (i)
in the event of his death, the date of death; (ii) in the event of his
Disability, the Disability Effective Date; and (iii) in the event of any other
termination of employment, the date specified in the Notice of Termination.


12. Non-exclusivity of Rights. Nothing in this Amended Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company for which the Executive may
qualify, nor, subject to Section 24, shall anything in this Amended Agreement
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company. Accrued benefits and other amounts that
the Executive is otherwise entitled to receive under any plan, policy, practice
or program of, or any contract or agreement with, the Company on or after the
Date of Termination shall be payable in accordance with such plan, policy,
practice, program, contract or agreement, as the case may be, except as
explicitly modified by this Amended Agreement.


13. Interest and Costs. In the event that any payments due to the Executive
hereunder shall fail to be paid when due, such unpaid amounts shall bear
interest at the rate of 8% per annum and if such unpaid amounts are collected by
law or through an attorney-at-law, the Executive shall also be entitled to
collect reasonable attorneys’ fees and all costs of collection. Within ten (10)
days after the Executive’s written request therefor, the Company shall pay to
the
Executive, or such other person or entity as the Executive may designate in
writing to the Company, such reasonable attorneys’ fees and costs of collection
in advance of the final disposition or conclusion of any dispute, legal or
arbitration proceeding with respect to such collection.

 
- 5 -

--------------------------------------------------------------------------------

 

14. Noncompetition; Nonsolicitation and Confidential Information.
 
(a) During the Employment Period, Executive shall not provide any assistance to
any competitor of the Company. In addition, for a period of one year after the
later of the Executive’s Date of Termination or the date Executive ceases to
serve as Chairman of the Board (the “Noncompetition Period”), the Executive
shall not, except as permitted by the Company’s prior written consent, engage
in, be employed by, or in any way advise or act for, any business which is a
competitor of the Company in any capacity that involves assisting the competitor
with respect to competing against the Company in any market in which, at the
beginning of the Noncompetition Period, the Company either is selling or
marketing any of its products or is actively planning to begin selling or
marketing any of its products. Notwithstanding the foregoing, this Section 14(a)
shall not apply during the Noncompetition Period if the Executive’s employment
is terminated without Cause or the Executive terminates his employment for Good
Reason.


(b) During the Noncompetition Period, other than on behalf of the Company, the
Executive shall not induce or solicit any employee of the Company to terminate
his or her employment.


(c) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its respective businesses that the Executive obtains during the
Executive’s employment by the Company and that is not public knowledge (other
than as a result of the Executive’s violation of this Section 14(c)
(“Confidential Information”)). For so long as any piece of Confidential
Information is sensitive and/or of economic value to the Company, the Executive
shall not communicate, divulge or disseminate any such piece of Confidential
Information outside the Company, except with the prior written consent of the
Company or as otherwise required by law or legal process.


(d) All computer software, business cards, telephone lists, customer lists,
price lists, contract forms, catalogs, the Company books, records, files and
know-how acquired while the Executive is an employee of the Company are
acknowledged to be the property of the Company and shall not be duplicated,
removed from the Company’s possession or premises or made use of other than in
pursuit of the Company’s business or as may otherwise be required by law or any
legal process, or as is necessary in connection with any adversarial proceeding
against the Company and, upon termination of employment for any reason, the
Executive shall deliver to the Company, without further demands, the originals
and all copies thereof which are then in his possession or under his control.


(e) The provisions of Sections 14(a), (b), (c) and (d) shall remain in full
force and effect until the expiration of the period specified herein
notwithstanding the earlier termination of the Executive’s employment hereunder.
In the event of a breach of the Executive’s covenants under this Section 14, it
is understood and agreed that the Company shall be entitled to injunctive
relief, as well as any other legal remedies. For purposes of this Section 14,
the “Company” shall include all entities controlling, controlled by or under
common control with the Company.


15. Resolution of Disputes. Any dispute arising out of this Amended Agreement
shall, at the Executive’s option, be determined by arbitration under the rules
of the American Arbitration Association then in effect, other than any requests
for injunctive relief under Section 14(e), or by litigation. Whether the dispute
is to be settled by arbitration or litigation, the venue for the arbitration or
litigation shall be Milwaukee, Wisconsin or, if the Executive is no longer
residing or working in Milwaukee, Wisconsin, such venue shall, at the
Executive’s election, be the city in which the Executive resides. More
specifically, if litigation is the method for settling any such dispute, venue
for the litigation shall be in the Circuit Court of Milwaukee County or, if the
Executive is no longer residing or working in Milwaukee, Wisconsin, such venue
shall, at the Executive’s election, be the county court for the county in which
the Executive resides. The parties consent to jurisdiction in the selected venue
notwithstanding their residence or situs.


16. Payment Obligations Absolute. The Company’s obligation during and after the
term of the Executive’s employment hereunder to pay the Executive the
compensation and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any setoff, counterclaim, recoupment, defense or other right which
the Company may have against him or anyone else, except as provided in Section
9(b)(iii). All amounts payable by the Company hereunder shall be paid without
notice (except as provided in Section 11) or demand. The Company will not seek
to recover all or any part of any such payment from the Executive or from
whomsoever may be entitled thereto, for any reason whatsoever, except as
provided in Section 9(b)(iii).

 
- 6 -

--------------------------------------------------------------------------------

 

17. Strict Compliance. The Executive’s or the Company’s failure to insist upon
strict compliance with any provision of, or to assert any right under, this
Amended Agreement (including, without limitation, the right of the Executive to
terminate employment for Good Reason pursuant to Section 10(b)) shall not be
deemed to be a waiver of such provision or right or of any other provision of or
right under this Amended Agreement.


18. Successors; Binding Agreement.
 
(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to the Executive, to expressly assume and agree to perform this
Amended Agreement in the same manner and to the same extent that the Company
would be required to perform it if no such succession had taken place. Failure
of the Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Amended Agreement. As used in this Amended
Agreement, “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section 18 or which otherwise becomes bound
by all the terms and provisions of this Amended Agreement by operation of law.


(b) This Amended Agreement and all rights of the Executive hereunder shall inure
to the benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. Except as otherwise expressly provided in Sections 7 and
8 of this Amended Agreement, if the Executive should die while any amounts would
still be payable to him hereunder if he had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Amended Agreement to the Executive’s devisee, legatee, or other designee
or, if there be no such designee, to the Executive’s estate.


19. Notice. All notices, requests, demands and other communications required or
permitted to be given by either party to the other party by this Amended
Agreement (including, without limitation, any Notice of Termination of
employment) shall be in writing and shall be deemed to have been duly given when
delivered personally or received by certified or registered mail, return receipt
requested, postage prepaid, at the address of the other party, as follows:


If to the Company, to:
Sensient Technologies Corporation
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202
Attention: Secretary


If to Executive, to the last address for the Executive in the Company’s records.


Either party hereto may change its address for purposes of this Section 19 by
giving fifteen (15) days prior notice to the other party hereto.


20. Severability. If any term or provision of this Amended Agreement or the
application hereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Amended Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Amended Agreement shall be valid and enforceable to the
fullest extent permitted by law.


21. Headings. The headings in this Amended Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of this Amended Agreement.


22. Governing Law. This Amended Agreement has been executed and delivered in the
State of Wisconsin and shall in all respects be governed by, and construed and
enforced in accordance with, the laws of the State of Wisconsin.

 
- 7 -

--------------------------------------------------------------------------------

 

23. Withholding Matters. All payments to be made or benefits to be provided
hereunder by the Company will be subject to required withholding of federal,
state and local income and employment taxes and related reporting requirements.


24.  Section 409A of the Code.  It is the intention of the parties that all
payments and benefits under this Agreement be exempt from, or if not so exempt,
comply with Section 409A of the Internal Revenue Code of 1986, as amended, and
any guidance issued thereunder (the “Code”), and the Agreement shall be
interpreted, operated and administered accordingly.  Notwithstanding anything in
this Agreement to the contrary, if Executive is considered a “specified
employee” or “key employee” of the Company and has experienced a “separation
from service,” each within the meaning of Section 409A of the Code, no payments
or benefits under this Agreement that are considered deferred compensation shall
be made to Executive prior to the date that is six (6) months after the date of
Executive’s “separation from service” (or, if earlier, the Executive’s date of
death).


The Company shall indemnify the Executive if the Executive incurs additional tax
under Section 409A of the Code as a result of a violation of Section 409A of the
Code (each an “Indemnified Section 409A Violation”) that occurs as a result of
(1) the Company’s clerical error (other than an error cause by erroneous
information provided to the Company by the Executive), (2) the Company’s failure
to administer this Agreement or any benefit plan or program in accordance with
its written terms (such written terms, the “Plan Document”), or (3) the
Company’s failure to maintain the Plan Documents in compliance with Section 409A
of the Code; provided, that the indemnification set forth in clause (3) shall
not be available to the Executive if (x) the Company has made a reasonable, good
faith attempt to maintain the applicable Plan Document in compliance with Code
Section 409A but has failed to do so or (y) the Company has maintained the
applicable Plan Document in compliance with Section 409A of the Code but
subsequent issuance by the Internal Revenue Service or the Department of the
Treasury of interpretive authority results in the applicable Plan Document not
(or no longer) complying with Section 409A of the Code (except that, if the
Company is permitted by such authority or other authority to amend the Plan
Document to bring the Plan Document into compliance with Section 409A of the
Code and fails to do so, then such indemnification shall be provided).


(i)           In the event of an Indemnified Section 409A Violation, the Company
shall reimburse the Executive for (1) the 20% additional income tax described in
Section 409A(a)(1)(B)(i)(II) of the Code (to the extent that the Executive
incurs the 20% additional income tax as a result of the Indemnified Section 409A
Violation), and (2) any interest or penalty that is assessed with respect to the
Executive’s failure to make a timely payment of the 20% additional income tax
described in clause (1), provided that the Executive pays the 20% additional
income tax promptly upon being notified that the tax is due (the amounts
described in clause (1) and clause (2) are referred to collectively as the
“Section 409A Tax”).
 
(ii)           In addition, in the event of an Indemnified Section 409A
Violation, the Company shall make a payment (the “Section 409A Gross-Up
Payment”) to the Executive such that the net amount the Executive retains, after
paying any federal, state, or local income tax or FICA tax on the Section 409A
Gross-Up Payment, shall be equal to the Section 409A Tax.  The Executive shall
reasonably cooperate with measures identified by the Company that are intended
to mitigate the Section 409A Tax to the extent that such measures do not
materially reduce or delay the payments and benefits to the Executive hereunder.


25. Entire Agreement. This Amended Agreement supersedes any and all other oral
or written agreements heretofore made relating to the subject matter hereof
(including, without limitation, the Prior Agreement) other than the Change of
Control Agreement, and constitutes the entire agreement of the parties relating
to the subject matter hereof.

 
- 8 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Amended Agreement as of the
date first written above.



 
SENSIENT TECHNOLOGIES CORPORATION (“Company”)
                 
By
/s/ Stephen J. Rolfs
   
Stephen J. Rolfs
   
Vice President, Administration
           
Attest:
/s/ John L. Hammond
         
EXECUTIVE
         
/s/ Kenneth P. Manning
   
Kenneth P. Manning

 
 
- 9 -

--------------------------------------------------------------------------------